DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s amendment and remarks filed on 10/22/2021 have been entered.  In the amendment, the drawings have been amended.  The specification has been amended. 
The formal matters precluding allowance, set forth in the Notice of Practice under Ex parte Quayle in the action dated 9/2/2021, have been addressed. 

Allowable Subject Matter
Claims 1-12, 17-28, and 33 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Independent claim 1 recites a system to reduce a scan for identifying physical objects, the system comprising: a light source to broadcast a light signal; a window adjuster to set a scan parameter for the light signal; and a transceiver to receive communication indicative of a physical position of a mobile unit, wherein the window adjuster is to adjust the scan parameter based on the physical position. 
Independent claim 10 recites a system to reduce a scan for identifying physical objects, the system comprising: means for broadcasting a light signal; means for setting a scan parameter for the light signal; and means for detecting the light signal; and means for determining a physical position of a mobile unit based on the light signal, wherein the means for setting the scan parameter is to adjust the scan parameter based on the physical position. 
Independent claim 18 recites a non-transitory computer readable storage medium comprising computer readable instructions that, when executed, cause one or more machines to, at least: broadcast a light signal; set a scan parameter for the light signal; detect the light signal; determine a physical position of a mobile unit based on the light signal; and adjust the scan parameter based on the physical position. 
Independent claim 26 recites a method to reduce a scan for identifying physical objects, the method comprising: broadcasting a light signal from a light source of a base station; setting a scan parameter for the light signal; detecting the light signal at a mobile unit; determining a physical position of the mobile unit based on the light signal; communicating the physical position to the base station; and adjusting the scan parameter based on the physical position. 
The claimed limitations as recited in combination in independent claim 1, as recited in combination in independent claim 10, as recited in combination in independent claim 18, and as recited in combination in independent claim 26 are neither anticipated nor found obvious over the prior art of record. 
The closest prior art, Lohbihler (US 9,024,810), teaches a method and apparatus for ranging finding of signal transmitting devices, the method being digitally based only and not requiring receivers that are analog measurement devices, and using a single pulse emitting device operating in range spaced relation with a minimum of a single signal transmitter and a single digital receiver and processing circuitry; a plurality of transmitting pulsed emitters may be ranged and positioned virtually simultaneously in 3-dimensions (XYZ coordinates) using a configuration of a plurality of digital receivers arranged in any fixed 3-dimensional configuration (Abstract). 
However, no available prior art discloses, teaches, or fairly suggests the claimed limitations as recited in combination in independent claim 1, as recited in combination in independent claim 10, as recited in combination in independent claim 18, and as recited in combination in independent claim 26. 
This statement is not intended to necessarily state all the reasons for allowance or all the details why the claims are allowed and has not been written to specifically or impliedly state that all the reasons for allowance are set forth (MPEP 1302.14). 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL L MURPHY whose telephone number is (571)270-3194. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Isam Alsomiri can be reached on 571-272-6970. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL L MURPHY/Primary Examiner, Art Unit 3645